DETAILED ACTION
Introduction
Claims 1-21 have been examined in this application. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/29/2021 and 8/1/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner. It is noted that on the IDS submitted 8/1/2022, document US20191093733A1 could not be considered as the provided number does not correspond to any existing US document. 
Specification
The disclosure is objected to because of the following informalities:
In ¶0013, "5A-5B" should instead read "5A-5E" or the specification should be amended to provide a brief description of Figures 5C-5E, which are not presently included in the brief descriptions section.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) “a motion control system” in Claim 9,
because the claim limitation uses the generic placeholder “system” that is coupled with functional language of “motion control,” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
	(a) specification ¶0075 states that the motion control system 605 includes or shares one or more processors and instructions for performing the function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12, 13, 15, 16, 18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the preamble “determining a path to a stopping location for an autonomous vehicle” and first limitation “by a processor of an autonomous vehicle (AV), upon receipt of a service request” render the claim indefinite. Each of the preamble and first limitation recite “an autonomous vehicle.” It is unclear whether the preamble and first limitation are intended to recite the same autonomous vehicle (in which case the first limitation should instead read “the autonomous vehicle (AV)”), or alternatively if the first limitation is intended to refer to some second, different, autonomous vehicle. The scope of the claim is therefore indefinite. For the purposes of examination, the first limitation is interpreted as referring to the same autonomous vehicle recited in the preamble.
Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claims 4, 12, and 18, the phrase “starting position of the pickup/drop-off interval” renders the claims indefinite. The interval is recited to be an area, however it is unclear what the “starting position” refers to, and whether it is merely a position along the edge of the area (and if so, which position), or alternatively if the starting position is a point where some vehicle or user starts from during the process, or something else. The scope of the claim is therefore indefinite. For the purposes of examination, the starting location is interpreted as a location in the pickup/drop-off interval which the vehicle first approaches before approaching some other area or portion.
Regarding Claims 5, 13, and 18, the phrase “wherein the cost factor decreases with size of the gap” renders the claims indefinite. The phrase appears to recite that cost factor decreases as the size of the gap also decreases. However, because the vehicle selects the ASL with the smallest cost, this would appear to result in the vehicle selecting the smallest gap. It is generally unclear how this selection works as the vehicle may select a gap so small that the vehicle cannot fit into the gap. Upon review of the specification for clarity, the specification appears to recite the opposite case wherein cost factor would decrease as size of the gap increases (see e.g. ¶0061, an ASL of larger size given preference to over an ASL that is of smaller size). The way cost factor relates to the size of the gap and the claims are therefore indefinite. For the purposes of examination, the phrase is interpreted as the cost decreasing as the size of the gap increases.
Regarding Claims 7, 8, 15, 16, 20, and 21, the phrase “selecting a different ASL…” renders the claims indefinite. The claims all previously recite a determination that “the DSL or the ASL” is not suitable (e.g. the DSL or the ASL would impose greater than the threshold cost in Claims 7, 15, and 20, or an obstacle has entered the DSL or the ASL in Claim 8, 16, and 21). When the original ASL is not suitable (i.e. for the case of the alternative phrase “the DSL or the ASL” being the ASL), the phrase “selecting a different ASL…” is clear. However, when the DSL is not suitable (i.e. for the case of the phrase “the DSL or the ASL” being the DSL), it is not clear what “a different ASL” refers to, as it is unclear what other ASL it is “different” from. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as selecting an ASL for the case of the DSL imposing greater than the threshold cost, and selecting a different ASL for the case of the ASL imposing great than the threshold cost.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 9, 10, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0187702A1 (Herbach et al.) in view of Published Application US2022/0326031A1 (Ohnogi et al.), further in view of Publication US2021/0096565A1 (Xie et al.).

Regarding Claim 1, Herbach et al. discloses a method of determining a path to a stopping location for an autonomous vehicle (see Claim 1, controlling an autonomous vehicle to a location to pick up or drop off the passenger [0019] using a selected route), the method comprising:
by a processor of an autonomous vehicle (AV) (see Claim 1, [0027-0029, 0078]), upon receipt of a service request (see [0056-0058]):
determining a desired stop location (DSL) (see Claim 1, receiving the first location, and see Figure 6, [0061] for example location of marker 680) and state information that is associated with the service request (see [0057-0058] other data associated with the request such as intermediate stopping locations (desired state of the route));
using the DSL to define a pickup/drop-off interval that comprises an area of a road that includes the DSL (see Figure 2B, [0037-0038, 0059] defining the parking areas (280-287 in Figure 2B or 680-687 in Figures 6-8 -- an area of road, including (using) DSL 680) for which the vehicle is able to stop and pick up or drop off passengers);
identifying a path to the DSL, wherein the path traverses at least part of the pickup/drop-off interval (see [0061] evaluation of a route to park (traverse part of) in the first area (DSL));
causing a motion control system of the AV (see [0034], functions on the computing devices 110 operating steering, power, etc.) to move the AV along the path toward the pickup/drop-off interval (see Figure 6, [0059] the vehicle approaching the area comprising the parking areas);
upon approaching or reaching the pickup/drop-off interval (see [0061] computing cost when routing to marker 680), determining whether the DSL is unreachable (see [0072], first location determined to be unreachable/have infinite cost); and
either:
upon determining that the DSL is reachable, causing the motion control system of the AV to move the AV along the path toward the DSL (see [0019, 0061] selecting the route having the lowest cost, and conducting the pickup or drop off (i.e. using the first location (DSL) when the cost is lowest, or [0070] when the passenger chooses it), or
upon determining that the DSL is unreachable (see [0072], Claim 1, when the first cost is infinitely high), identifying an alternate stop location (ASL) (see Claims 1, 13, [0062-0063] identifying a second location e.g. parking spaces 683 or 684) that is a location within the pickup/drop-off interval (see Figure 6) which satisfies one or more permissible stopping location criteria (see [0062] e.g. on a second side of the street), and causing the motion control system of the AV to move the AV toward the ASL (see Claim 1, [0069] controlling the vehicle to the second location).


As above, Herbach et al. discloses defining the pickup/drop-off interval and further discloses consideration of user state data (see [0073] stopping location influenced by a passenger being handicapped, elderly, having items, etc.).
Herbach et al. does not explicitly recite:
using the DSL and the state information to define a pickup/drop-off interval.

However, Ohnogi et al. teaches a technique to define an interval (see [0060] a predetermined range from a desired boarding position, within which a position can be selected), including:
using the DSL (see [0060] the desired boarding position being the center point) and the state information (see [0060] for the state of the passenger being a wheelchair user) to define a pickup/drop-off interval (see [0060] the interval being the area within the predetermined range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the interval in Herbach et al. to be defined using state data, as is taught by Ohnogi et al., with the motivation of improving the robustness of the autonomous vehicle to respond to individual passenger needs, and to improve convenience for wheelchair users (see Ohnogi et al. [0004-0009]).


As above, Herbach et al. discloses responding to an unreachable location (see [0072]), and further discloses the autonomous vehicle having one or more sensors of a perception system (see [0042]).
Herbach et al. does not explicitly recite:
using one or more sensors of a perception system of the AV to determine whether an object is occluding the DSL,
and either:
upon determining that no object is occluding the DSL, causing the motion control system of the AV to move the AV along the path toward the DSL, or
upon determining that an object is occluding the DSL, identifying an alternate stop location (ASL) that is not occluded.

However, Xie et al. teaches a technique to identify when a parking space is unreachable, including:
using one or more sensors of a perception system (see Figure 7, [0099]) of the AV (see [0012-0013] carried out by autonomous vehicle) to determine whether an object is occluding the DSL (see Figure 7, based on an intersection of another object, determining that a first portion of a parking zone (DSL) is unavailable),
and either:
upon determining that no object is occluding the DSL, determining the DSL to be reachable (see [0104]), or
upon determining that an object is occluding the DSL (see Figure 7, yes at block 712), identifying an alternate stop location (ASL) that is not occluded (see [0103] identifying a second portion of the parking zone (ASL) that is available (not occluded)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the autonomous vehicle which responds to a desired stopping location being unreachable in Herbach et al. to make the determination further based on an object occluding the DSL by using sensor data, as taught by Xie et al., with the motivation of improving safety and effectiveness of the autonomous vehicle to respond to immediate conditions by better identifying parking spaces that are available and adequate for autonomous vehicles (see Xie et al. [0011-0013]).

Regarding Claim 2, Herbach et al. discloses the method of claim 1, wherein identifying the ASL within the pickup/drop-off interval comprises:
identifying a plurality of candidate ASLs (see Claim 13, [0005] the second location and third location);
for each of the candidate ASLs, determining a cost to the AV for stopping at the ASL (see Claim 13, “third cost” to reach the second location and “fourth cost” to reach the third location);
and selecting, from the candidate ASLs, an ASL having the lowest determined cost (see Claim 13, [0019] comparing costs, selecting lowest cost).

Regarding Claim 6, Herbach et al. does not explicitly recite the method of claim 1, wherein using the DSL and the state information to define the pickup/drop-off interval comprises:
in response to the service request including receiving a package that exceeds a threshold weight or picking up a passenger with limited mobility, requiring that the ASL not extend beyond a threshold distance from the DSL.

However, Ohnogi et al. teaches the technique as above, wherein using the DSL and the state information to define the pickup/drop-off interval comprises:
in response to the service request including receiving a package that exceeds a threshold weight or picking up a passenger with limited mobility (see [0060] in response to the request from user terminal of a wheelchair user), requiring that the ASL not extend beyond a threshold distance from the DSL (see [0060] selecting a position within the predetermined range).
Examiner's note: since the claim uses the conjunction "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
The motivation to combine Herbach et al. and Ohnogi et al. was provided above in the rejection of Claim 1.

Regarding Claims 9, 10, 14, 17, and 19: all limitations as recited have been analyzed with respect to Claims 1, 2, and 6. Claims 9, 10, and 14 pertain to an apparatus corresponding to the method of Claims 1, 2, and 6. Claims 17 and 19 pertain to instructions stored on a memory device corresponding to the method of Claims 1 and 6. Claims 9, 10, 14, 17, and 19 do not teach or define any new limitations beyond Claims 1, 2 ,and 6, and therefore are rejected under the same rationale.
Claims 3, 4, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0187702A1 (Herbach et al.) in view of Published Application US2022/0326031A1 (Ohnogi et al.), further in view of Publication US2021/0096565A1 (Xie et al.), further in view of  Publication US2019/0066515A1 (Dyer et al.).
Regarding Claim 3, Herbach et al. discloses determining the cost as a function of cost factors (see [0061] the costs may include multiple components).

Herbach et al. further discloses calculating cost including cost based on distance the passenger may travel after crossing the street (see [0064]) and the vehicle giving preference to ASLs requiring a short walking distance from the DSL (see [0077]).

Herbach et al. does not explicitly recite the method of claim 2 wherein, for each of the candidate ASLs, determining the cost to the AV for stopping at the ASL comprises:
determining a distance between the ASL and the DSL; and
assigning a cost factor to the distance, wherein the cost factor increases with distance from the DSL.

However, Dyer et al. teaches a way to perform cost analysis on each of possible stopping places, including:
determining a distance between the ASL and the DSL (see [0066] determining how far the place (an alternative being considered – ASL) is from the pickup or drop off location (from the DSL));
assigning a cost factor to the distance, wherein the cost factor increases with distance from the DSL (see [0066] the distance being one of a plurality of factors, and “too far may have a higher cost value”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cost calculation in Herbach et al. to use a cost factor of distance as taught by  Dyer et al., with the motivation of enhancing the robustness of the vehicle to take additional factors into consideration and making better and safer determinations of where to stop while considering both passenger needs and those of other traffic (see Dyer et al. [0071]).

Regarding Claim 4, Herbach et al. discloses determining the cost as a function of cost factors (see [0061] the costs may include multiple components).

Herbach et al. further discloses that the DSL is at a starting position of the pickup/drop-off interval (see Figure 6 and [0059-0061], location of marker 680 being the start of the interval as the vehicle travels on lane 660).

Herbach et al. does not explicitly recite the method of claim 2 wherein, for each of the candidate ASLs, determining the cost to the AV for stopping at the ASL comprises:
determining a distance between the ASL and a starting position of the pickup/drop-off interval; and
assigning a cost factor to the distance, wherein the cost factor increases with distance from the starting position.

However, Dyer et al. teaches a way to perform cost analysis on each of possible stopping places, including:
determining a distance between the ASL and the DSL (see [0066] determining how far the place (an alternative being considered – ASL) is from the pickup or drop off location (from the DSL)); and
assigning a cost factor to the distance, wherein the cost factor increases with distance from the DSL (see [0066] the distance being one of a plurality of factors, and “too far may have a higher cost value”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cost calculation in Herbach et al. (wherein the DSL of Herbach et al. is at the start of the pickup/drop-off interval) to use a cost factor of distance between an ASL and DSL as taught by Dyer et al., with the motivation of enhancing the robustness of the vehicle to take additional factors into consideration and making better and safer determinations of where to stop while considering both passenger needs and those of other traffic (see Dyer et al. [0071]).

Regarding Claims 11 and 12: all limitations as recited have been analyzed with respect to Claims 3 and 4. Claims 11 and 12 pertain to an apparatus corresponding to the method of Claims 3 and 4. Claims 11 and 12 do not teach or define any new limitations beyond Claims 3 and 4, and therefore are rejected under the same rationale.

Regarding Claim 18, Herbach et al. discloses wherein the instructions to identify the ASL within the pickup/drop-off interval comprise instructions to:
identify a plurality of candidate ASLs (see Claim 13, [0005] the second location and third location);
for each of the candidate ASLs, determine a cost to the vehicle for stopping at the ASL (see Claim 13, “third cost” to reach the second location and “fourth cost” to reach the third location), by: 
determining the cost as a function of cost factors (see [0061] the costs may include multiple components), and
select, from the candidate ASLs, an ASL having the lowest determined cost (see Claim 13, [0019] comparing costs, selecting lowest cost).

Herbach et al. further discloses that the DSL is at a starting position of the pickup/drop-off interval (see Figure 6 and [0059-0061], location of marker 680 being the start of the interval as the vehicle travels on lane 660).


Herbach et al. does not explicitly recite the computer program product of claim 17, wherein the instructions to identify the ASL within the pickup/drop-off interval comprise instructions to:
for each of the candidate ASLs, determine a cost to the vehicle for stopping at the ASL by one or more of the following:
determining a distance between the ASL and the DSL, assigning a cost factor that increases with distance from the DSL, and determining the cost as a function of the cost factor, 
determining a distance between the ASL and a starting position of the pickup/drop-off interval, assigning a cost factor that increases with distance from the starting position, and determining the cost as a function of the cost factor, or
detecting a plurality of objects in the pickup/drop-off interval, identifying a gap between each successive pair of objects in the pickup/drop-off interval, and for each ASL that is positioned in one of the gaps, determining a cost factor as a function of size of the gap, wherein the cost factor decreases with size of the gap.

However, Dyer et al. teaches a way to perform cost analysis on each of possible stopping places, including:
for each of the candidate ASLs, determine a cost to the vehicle for stopping at the ASL by one or more of the following:
determining a distance between the ASL and the DSL (see [0066] determining how far the place (an alternative being considered – ASL) is from the pickup or drop off location (from the DSL)), assigning a cost factor that increases with distance from the DSL (see [0066] the distance being one of a plurality of factors, and “too far may have a higher cost value”),
determining a distance between the ASL and the DSL (see [0066] determining how far the place (an alternative being considered – ASL) is from the pickup or drop off location (from the DSL)); assigning a cost factor that increases with distance from the DSL (see [0066] the distance being one of a plurality of factors, and “too far may have a higher cost value”), or
detecting a plurality of objects in the pickup/drop-off interval, identifying a gap between each successive pair of objects in the pickup/drop-off interval, and for each ASL that is positioned in one of the gaps, determining a cost factor as a function of size of the gap, wherein the cost factor decreases with size of the gap.
Examiner's note: since the claim uses the conjunction "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cost calculation in Herbach et al. to use a cost factor of distance as taught by  Dyer et al., with the motivation of enhancing the robustness of the vehicle to take additional factors into consideration and making better and safer determinations of where to stop while considering both passenger needs and those of other traffic (see Dyer et al. [0071]).

Claims 5, 13, and 18 (Claim 18 rejected in the alternative) are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0187702A1 (Herbach et al.) in view of Published Application US2022/0326031A1 (Ohnogi et al.), further in view of Publication US2021/0096565A1 (Xie et al.), further in view of Published Application US2022/0136847A1 (Higuchi et al.).

Regarding Claim 5, Herbach et al. discloses determining the cost as a function of cost factors (see [0061] the costs may include multiple components).

Herbach et al. further discloses the vehicle having one or more sensors of the AV which allow it to detect and respond to respond to objects in the pickup/drop-off interval objects (see [0042-0043] “detect and respond to objects when needed to reach the location safely”), and discloses the calculation of cost, wherein a lower cost represents a more desirable location (see [0019-0020]). 

Herbach et al. does not explicitly recite the method of claim 2 wherein, for each of the candidate ASLs, determining the cost to the AV for stopping at the ASL comprises:
detecting, via the one or more sensors of the AV, a plurality of objects in the pickup/drop-off interval;
identifying a gap between each successive pair of objects in the pickup/drop-off interval; and
for each ASL that is positioned in one of the gaps, determining a cost factor as a function of size of the gap, wherein the cost factor decreases with size of the gap.

However, Higuchi et al. teaches a way to evaluate potential parking spaces (see [0081] using a score for available spaces), including:
detecting, via the one or more sensors of the AV (see [0026, 0047] vehicle image capture and sensors,  [0016] vehicle may be autonomous), a plurality of objects (see Figure 1, [0026] sensing other vehicles near parking spaces) in the pickup/drop-off interval (see Figure 1, taking place in a parking lot area);
identifying a gap between each successive pair of objects (see [0047] determining the size of a parking space, and see Figure 1, being a gap between objects) in the pickup/drop-off interval (see Figure 1, taking place in a parking lot area); and
for each ASL that is positioned in one of the gaps, determining a metric as a function of size of the gap (see [0051] a lower utility score for a smaller parking space), wherein the desirability decreases with size of the gap (see [0061] selecting the highest utility score, i.e. larger spaces are preferred).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cost function of Herbach et al. (whereby lower costs represent desirable parking spaces) to further consider a gap size, as taught by Higuchi et al. (whereby a larger gap is given a score representing a higher desirability), such that the cost factor of Herbach et al. decreases with size of the gap (as best understood in light of the rejections under 112(b) above), with the motivation of enhancing the robustness of the vehicle to consider additional space attributes such as parking space size, and improving the safety of parking (see Higuchi et al. [0003, 0012]).

Regarding Claim 13: all limitations as recited have been analyzed with respect to Claim 5. Claim 13 pertains to an apparatus corresponding to the method of Claim 5. Claim 13 does not teach or define any new limitations beyond Claim 5, and therefore is rejected under the same rationale.

Regarding Claim 18, Herbach et al. discloses wherein the instructions to identify the ASL within the pickup/drop-off interval comprise instructions to:
identify a plurality of candidate ASLs (see Claim 13, [0005] the second location and third location);
for each of the candidate ASLs, determine a cost to the vehicle for stopping at the ASL by (see Claim 13, “third cost” to reach the second location and “fourth cost” to reach the third location);
determining the cost as a function of cost factors (see [0061] the costs may include multiple components), and
select, from the candidate ASLs, an ASL having the lowest determined cost (see Claim 13, [0019] comparing costs, selecting lowest cost).

Herbach et al. further discloses the vehicle having one or more sensors of the AV which allow it to detect and respond to respond to objects in the pickup/drop-off interval objects (see [0042-0043] “detect and respond to objects when needed to reach the location safely”), and discloses the calculation of cost, wherein a lower cost represents a more desirable location (see [0019-0020]).

Herbach et al. does not explicitly recite the computer program product of claim 17, wherein the instructions to identify the ASL within the pickup/drop-off interval comprise instructions to:
for each of the candidate ASLs, determine a cost to the vehicle for stopping at the ASL by one or more of the following:
determining a distance between the ASL and the DSL, assigning a cost factor that increases with distance from the DSL, and determining the cost as a function of the cost factor, 
determining a distance between the ASL and a starting position of the pickup/drop-off interval, assigning a cost factor that increases with distance from the starting position, and determining the cost as a function of the cost factor, or
detecting a plurality of objects in the pickup/drop-off interval, identifying a gap between each successive pair of objects in the pickup/drop-off interval, and for each ASL that is positioned in one of the gaps, determining a cost factor as a function of size of the gap, wherein the cost factor decreases with size of the gap.

However, However, Higuchi et al. teaches a way to evaluate potential parking spaces (see [0081] using a score for available spaces), including:
determining a distance between the ASL and the DSL, assigning a cost factor that increases with distance from the DSL, and determining the cost as a function of the cost factor, 
determining a distance between the ASL and a starting position of the pickup/drop-off interval, assigning a cost factor that increases with distance from the starting position, and determining the cost as a function of the cost factor, or
detecting (see [0026, 0047] vehicle image capture and sensors) a plurality of objects (see Figure 1, [0026] sensing other vehicles near parking spaces) in the pickup/drop-off interval (see Figure 1, taking place in a parking lot area), identifying a gap between each successive pair of objects (see [0047] determining the size of a parking space, and see Figure 1, being a gap between objects) in the pickup/drop-off interval (see Figure 1, taking place in a parking lot area), and for each ASL that is positioned in one of the gaps, determining a metric as a function of size of the gap (see [0051] a lower utility score for a smaller parking space), wherein the desirability decreases with size of the gap (see [0061] selecting the highest utility score, i.e. larger spaces are preferred).
Examiner's note: since the claim uses the conjunction "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cost function of Herbach et al. (whereby lower costs represent desirable parking spaces) to further consider a gap size, as taught by Higuchi et al. (whereby a larger gap is given a score representing a higher desirability), such that the cost factor of Herbach et al. decreases with size of the gap (as best understood in light of the rejections under 112(b) above), with the motivation of enhancing the robustness of the vehicle to consider additional space attributes such as parking space size, and improving the safety of parking (see Higuchi et al. [0003, 0012]).

Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0187702A1 (Herbach et al.) in view of Published Application US2022/0326031A1 (Ohnogi et al.), further in view of Publication US2021/0096565A1 (Xie et al.), further in view of Publication US2018/0143641A1 (Rao).
Regarding Claim 7, Herbach et al. discloses all alternative stopping locations being in the pickup/drop-off interval (see [0038] and mapping of Claim 1 above) and further discloses causing the motion control system of the AV to move the AV into the DSL or the ASL (see [0061-0063] and mapping of Claim 1 above).

Herbach et al. does not explicitly recite the method of claim 1 further comprising, before causing the motion control system of the AV to move the AV into the DSL or the ASL:
determining whether moving to the DSL or the ASL would impose greater than a threshold cost on another actor that is proximate to the AV; and
in response to determining that moving to the DSL or the ASL would impose greater than the threshold cost on the other actor:
selecting a different ASL in the pickup/drop-off interval that will not impose greater than the threshold cost on the other actor, and
causing the motion control system of the AV to move the AV into the different ASL.

However, Rao teaches a technique to evaluate a target path (see Claim 1, performed by an autonomous vehicle), including:
determining whether moving to a waypoint would impose greater than a threshold cost on another actor that is proximate to the AV (see Claims 1, 12, determining whether moving to the first next waypoint causes a first cost value from a target vehicle (other actor) to be greater than a threshold); and
in response to determining that moving to the waypoint would impose greater than the threshold cost on the other actor (see Claim 12):
selecting a different waypoint that will not impose greater than the threshold cost on the other actor (see Claim 12, determining a second next waypoint and path, i.e. an operation that will not be the same as that which imposed greater than the threshold cost), and
causing the motion control system of the AV to move the AV into the different waypoint (see Claim 12, moving by the computing device, the autonomous vehicle to the next second waypoint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the route and ASL selection in Herbach et al. to further consider cost imposed on another actor, as taught by Rao, with the motivation of improving safety and preventing accidents by in unexpected scenarios (see Rao [0003, 0027-0028]).

Regarding Claims 15 and 20: all limitations as recited have been analyzed with respect to Claim 7. Claim 15 pertains to an apparatus corresponding to the method of Claim 7. Claim 20 pertains to instructions stored on a memory device corresponding to the method of Claims 7. Claims 15 and 20 do not teach or define any new limitations beyond Claim 7, and therefore are rejected under the same rationale.

Claims 8, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0187702A1 (Herbach et al.) in view of Published Application US2022/0326031A1 (Ohnogi et al.), further in view of Publication US2021/0096565A1 (Xie et al.), further in view of Publication US2020/0148196A1 (Lim).
Regarding Claim 8, Herbach et al. discloses that the DSL or ASL is the parking space for the vehicle (see Figures 2B, 6, [0038] and mapping of Claim 1 above) and discloses the ASLs being in the pickup/drop-off interval (see Figure 2B, [0037-0038, 0059] the parking areas (280-287 in Figure 2B or 680-687 in Figures 6-8) being the interval).

Herbach et al. does not explicitly recite the method of claim 1 further comprising, before moving the AV into the DSL or ASL:
in response to determining that an obstacle that was not previously present has entered the DSL or the ASL:
selecting a different ASL in the pickup/drop-off interval that does not include an obstacle, and
causing the motion control system of the AV to move the AV into the different ASL.

However, Lim teaches a method to evaluate a parking space, including:
before moving the AV into the space (see [0049] when another autonomous vehicle is moving to park in a particular parking space):
in response to determining that an obstacle that was not previously present has entered the space (see [0049] “when the parking is completed” of a vehicle):
selecting a different space that does not include an obstacle (see [0049] the system may assign a new parking space to the other autonomous vehicle), and
causing the motion control system of the AV to move the AV into the different space (see [0049] such that the other autonomous vehicle uses a trajectory from the current location to the new space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and vehicle of Herbach et al. to perform the parking space re-determination as taught by the functionality of the another autonomous vehicle in Lim, with the motivation of improving efficiency and safety by allowing for a smooth traffic flow in parking lots (see Lim [0050]).

Regarding Claims 16 and 21: all limitations as recited have been analyzed with respect to Claim 8. Claim 16 pertains to an apparatus corresponding to the method of Claim 8. Claim 21 pertains to instructions stored on a memory device corresponding to the method of Claims 8. Claims 16 and 21 do not teach or define any new limitations beyond Claim 8, and therefore are rejected under the same rationale.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20180328748-A1 teaches subject matter including evaluating pickup cost by determining average distance a requestor needs to walk (see e.g. [0071]).
US-20190193733-A1 teaches subject matter including identification of a pickup location for a request (see e.g. [0064-0065]).
US-20190228375-A1 teaches subject matter including selecting a stop location for an autonomous vehicle as one with the lowest score (see e.g. [0081]).
US-20210114617-A1 teaches subject matter including evaluating a burden placed on another object as part of cost evaluation (see e.g. [0060]).
US-20220221867-A1 teaches subject matter including determining an alternate pick-up or drop-off location in response to an obstacle (see e.g. Figure 6A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619